Citation Nr: 0727438	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota

THE ISSUES

1.  Entitlement to an increased rating for a cervical muscle 
strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for cephalgia, 
currently rated as 10 percent disabling.


REPRESENTATION

The veteran represented by:  Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from June 
1985 to June 1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  In April 2006, the veteran testified before a 
hearing officer at the RO using video-conferencing 
technology, and in September 2006, he testified before the 
undersigned Veterans Law Judge (VLJ) at the RO.


FINDINGS OF FACT

1.  The veteran's cervical spine strain is manifested by pain 
and stiffness; forward flexion has not been limited to 15 
degrees or less and there is no ankylosis of the cervical 
spine, favorable or unfavorable.

2.  Prior to an intervening September 2003 motor vehicle 
accident, the veteran's service-connected headaches occurred 
two or three times per week with occasional dizziness lasting 
10 or 15 seconds; the headaches were relieved by rest.

3.  After the September 2003 accident, the veteran had 
chronic low grade daily headaches with flare-ups three or 
four times per week, which were relieved by rest.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the cervical spine strain.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC ) 5237 (2006).  



2.  The criteria are not met for a rating higher than 10 
percent for cephalgia. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.20, 4.124a, DC 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent a VCAA notice letter in April 2005.  The 
letter provided him with notice of the evidence necessary to 
support his claims that was not on record at the time the 
letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claims.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

A March 2006 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in April 2005, 
prior to the RO's initial decision in June 2005.  There was a 
timing deficiency with regard to the March 2006 notice.  This 
timing deficiency was cured, however, by readjudication of 
the claims in a May 2006 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In developing his claims, the RO obtained the veteran's VA 
treatment records and private medical records from Rapid City 
Memorial Hospital.  In addition, a VA examination was 
provided in April 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  At the September 2006 hearing, he testified 
that he was receiving benefits from the Social Security 
Administration (SSA) for disabilities sustained during the 
September 2003 motor vehicle accident.  He also said he was 
receiving treatment for his cervical spine from a private 
chiropractor.  In addition, he said he had filed a claim with 
an insurance company, but was denied benefits.  The record 
was left open for 60 days so he could submit copies of these 
records.  In October 2006, his representative submitted a 
copy of the SSA determination, and copies of treatment 
records from the veteran's chiropractor.  He waived initial 
consideration of this evidence by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2006).

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  
See, too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Legal Analysis

During his military service, in October 1988, the veteran was 
involved in a motor vehicle accident and sustained a cervical 
muscle strain.  Shortly after the accident, he began 
experiencing persistent pain and recurring headaches.  He is 
service-connected for these disabilities.  The cervical spine 
strain is rated as 20 percent disabling and the headache 
disorder (i.e. cephalgia) is rated as 10 percent disabling.

To further complicate the veteran's medical history, he was 
involved in another motor vehicle accident in September 2003.  
Records from Rapid City Memorial Hospital indicate he 
sustained a fracture of the left clavicle, a herniated disc 
at the L4-5 level, and a mild concussion with residual 
headaches and cognitive problems.  

In March 2005, the veteran filed claims for increased ratings 
for the service-connected cervical spine strain and headache 
disorder.

In order to receive a higher 30 percent rating for a cervical 
spine disorder, the evidence must show forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, DC 5237.  

Normal range of motion for the cervical spine is 45 degrees 
of extension to 45 degrees of forward flexion; lateral 
flexion to 45 degrees bilaterally; and rotation to 80 degrees 
bilaterally.  Normal combined range of motion of the cervical 
spine is 340 degrees.  38 C.F.R. § 4.71a, plate V; General 
Rating Formula for Diseases and Injuries of the Spine, Note 
2.

At the September 2006 hearing, the veteran testified that his 
cervical spine disability was about the same, subjectively 
speaking, before and after the September 2003 accident (Hr'g. 
Tr., pgs. 6, 17).  The report of an April 2003 VA examination 
indicates that before the accident he had full range of 
motion with pain at the endpoints.  The examiner stated that 
during flare-ups, the veteran lost 15 percent of his range of 
motion in all directions.  In other words, during flare-ups, 
the veteran's range of motion was limited to 38 degrees of 
extension, 38 degrees of forward flexion, 38 degrees of 
lateral flexion bilaterally, and 68 degrees of rotation 
bilaterally for a combined range of motion of 288 degrees.  
This is equivalent to a 10 percent rating under DC 5237.  
There was no additional limitation due to repetitive motion, 
fatigue or incoordination.

After the September 2003 accident, private treatment records 
from Black Hills Chiropractic indicate the range of motion of 
the veteran's cervical spine was limited to 10 degrees of 
extension, 20 degrees of forward flexion, 10 degrees of 
lateral flexion bilaterally, 20 degrees of left rotation, and 
25 degrees of right rotation.  The combined range of motion 
for the cervical spine was 100 degrees.  This is equivalent 
to a 20 percent rating.

The report of the April 2005 VA examination indicates the 
active range of motion of the veteran's cervical spine was 
limited to 45 degrees of extension, 40 degrees of forward 
flexion, 25 degrees of right lateral flexion, 32 degrees of 
left lateral flexion, 50 degrees of right rotation, and 40 
degrees of left rotation.  The combined range of motion for 
the cervical spine was 232 degrees.  Repetitive testing did 
not result in additional pain, fatigue, weakness, 
incoordination or limited motion.  This is equivalent to a 10 
percent rating under DC 5237.  The examiner opined that the 
accident on September 2003 with neck strain and left clavicle 
fracture resulted in an additional loss of 10 degrees of left 
active and passive rotation when compared to the April 2003 
examination.  The examiner opined that this loss was more 
likely related to the September 2003 accident than the 
service-connected injury.

The evidence indicates the veteran's cervical spine 
disability does not meet the criteria for a 30 percent rating 
even when factoring in any increase in symptoms attributable 
to the intervening September 2003 accident.  Forward flexion 
has not been limited to 15 degrees or less and he had not had 
ankylosis of the cervical spine, favorable or unfavorable. 

The veteran's headache disorder has been evaluated, by 
analogy, using the criteria for migraine headaches under DC 
8100.  38 C.F.R. § 4.124a, DC 8100.  To warrant a higher 30 
percent rating, the evidence must indicate the veteran has 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  A 
10 percent rating is warranted with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.)  By way of reference, the Board notes that according 
to Webster's II New College Dictionary (2001), p. 889, 
"prostrate" is defined as "physically or emotionally 
exhausted:  incapacitated."  "Prostration" is defined as 
"complete exhaustion."  A very similar definition is found 
in Stedman's Medical Dictionary, pg. 1461 (27th Ed. 2000), in 
which "prostration" is defined as "a marked loss of 
strength, as in exhaustion."

At the September 2006 hearing, the veteran testified that his 
headaches have become worse since the September 2003 accident 
(Hr'g. Tr., pgs. 4-5, 18).  Before the accident, he used to 
have 2 or 3 headaches per week.  After the accident he had a 
continuous dull headache with exacerbations 3 or 4 times per 
week.  

A December 2002 VA treatment record indicates the veteran 
reported his headaches were approximately a 5/10 in terms of 
pain.  He said these problems (also referring to a leg rash 
and stomach cramps) were not as much of a concern as they 
once were and that he had pretty much grown accustomed to 
them.  A January 2003 VA treatment record indicates the 
veteran reported having headaches approximately three days a 
week lasting 24 hours.  He described the pain as being near 
his hairline.  He was not taking any medication because he 
said it did not offer him any relief.  He was given some 
propoxyphene to take when his headaches were worse.

The report of the April 2003 VA examination indicates the 
veteran described bi-temporal steady headaches associated 
with his neck pain.  He said they occurred daily, but had 
flare-ups three times of week lasting two to six hours.  He 
said that resting helped his headaches and neck pain, but he 
was not taking any medication.  He said he had been provided 
with etodolac, which is an anti-inflammatory generally used 
to treat arthritis.  He said he sometimes experienced 
dizziness with the headaches, which lasted 10 to 15 seconds 
and was alleviated with rest.

The report of the April 2005 VA examination indicates the 
veteran said his headache was in the back of his head and was 
2-3/10 in terms of pain.  He said these headaches were there 
daily and that he experienced flare-ups of pain 6-8/10 three 
times in he past six months lasting about 2 days.  He said 
the headache extended to his left forehead, but not his eyes.  
The examiner opined that the veteran experienced cognitive 
problems because of the September 2003 accident and this was 
not aggravated by the headache disorder.  

Private treatment records from Black Hills Chiropractic 
indicate the veteran complained of constant headache since 
the September 2003 accident.  He described these headaches as 
radiating from the neck to the base of the skull and up to 
the temple region.  

Although the veteran has chronic headaches, which are worse 
at times, the evidence does not indicate that he has monthly 
prostrating attacks, which would warrant a higher 30 percent 
rating.  He has stated that the headaches are occasionally 
accompanied with dizziness lasting 10 or 15 seconds at a time 
and that the headaches are alleviated by rest.  His headaches 
are not of such severity that would characterize them as 
prostrating.  Therefore, a rating higher than 10 percent is 
not warranted.  

In this case, there is no showing that the veteran's service-
connected disabilities present such an exceptional or unusual 
disability picture so as to warrant the assignment of 
disability ratings on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  Prior to the September 2003 accident, the report of 
the April 2003 VA examination indicates he reported having 
lost about a week of work because of doctor's appointments, 
however, he did not describe any episode where he had to stay 
at home because of neck or headache problems.  He said the 
pain sometimes made it difficult for him to concentrate and 
slowed him down, but he did not feel like the pain kept him 
from performing physical activities.  Prior to the September 
2003 accident, the evidence also does not show frequent 
periods of hospitalization or other evidence that would 
render impractical the application of the regular schedular 
standards. 

It was reported at the time of the VA examination in 2005, 
well after the September 2003 accident that the veteran had 
not lost any time from work (when he was still working) due 
to these disorders, and that, currently, he was a student and 
had not lost time from that pursuit either.

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For these reasons, the claims for increased ratings for a 
cervical spine strain and cephalgia must be denied because 
the preponderance of the evidence is unfavorable-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for an increased rating for a cervical spine strain 
is denied.

The claim for an increased rating for cephalgia is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


